Citation Nr: 0614324	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus due to exposure to Agent Orange.   

2.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to July 
1963.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for type 
II diabetes mellitus due to exposure to Agent Orange and for 
chloracne due to exposure to Agent Orange.   

The veteran requested a RO hearing in July 2003, but withdrew 
this request in September 2003.  The veteran requested a 
Board hearing in August 2005, but withdrew this request in 
March 2006.  


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to Agent 
Orange in service.

2.  The veteran's type II diabetes mellitus is not 
etiologically related to active service.  

3.  The veteran does not have chloracne etiologically related 
to active service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Chloracne was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory VCAA notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In an August 2002 letter, prior to issuance of the November 
2002 rating decision, VA informed the veteran of the evidence 
necessary to substantiate a claim for service connection.  
The letter informed the veteran of evidence received by VA, 
evidence VA would reasonably seek to obtain, and informed the 
veteran that it was his responsibility to support his claim 
with appropriate evidence.  VA, in effect, asked the veteran 
to provide any evidence that pertains to his claim.  

The Board notes that VCAA notice requirements apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, VA did not provide the 
veteran with notice of the type of specific evidence 
necessary to establish a disability rating or effective date 
prior to the initial rating decision.  However, despite the 
inadequate notice on these two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
and a VA Agent Orange examination have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claims, and to respond to VA notices.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that the record is 
complete and the case is ready for review.
 
B.  Law and Analysis

The veteran is seeking service connection for II diabetes 
mellitus due to exposure to Agent Orange, and for chloracne 
due to exposure to Agent Orange.  The Board has carefully 
reviewed the evidence and statements made in support of the 
claims and finds that the preponderance of the evidence 
weighs against the veteran's claims.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain diseases, including type II diabetes mellitus, 
associated with exposure to certain herbicide agents, may be 
presumed to have been incurred during service if it becomes 
manifest to a degree of 10 percent or more at any time after 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Chloracne or other 
acneform diseases consistent with chloracne may be presumed 
to have been incurred during service if becomes manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  Id.  

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep-
water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam.  See VAOPGCPREC 
27-97.  A claimant is not precluded from establishing service 
connection by evidence of direct causation. See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

1.  Agent Orange 

In VA Form 9, the veteran stated that he was stationed in 
Okinawa from 1962 to 1963, that he worked in supply, and that 
he visited all bases.  He claimed that he had to be exposed 
to Agent Orange while stationed there.  During a July 2002 VA 
Agent Orange examination, the veteran indicated that he had 
not handled Agent Orange, but recalled the spraying of Agent 
Orange.  The veteran's DD-214 indicates that he was a supply 
administration clerk in the Marine Corps.  The record does 
not reflect any service in the Republic of Vietnam, nor does 
the veteran contend that he had service in the Republic of 
Vietnam.  A VA Compensation and Pension Service policy staff 
member stated in a September 2004 e-mail reply to an RO 
inquiry, that the Department of Defense inventory does not 
contain any instance of herbicide use, testing, or disposal 
in Japan.  The record contains no evidence that corroborates 
the veteran's allegation of exposure to Agent Orange in 
Okinawa, Japan.  Absent actual service in the Republic of 
Vietnam, and absent corroborating evidence of exposure to 
herbicides outside of Vietnam, the Board finds that there is 
no basis for presumptive service connection due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).

2.  Type II Diabetes Mellitus 

The evidence clearly shows that the veteran currently has 
type II diabetes mellitus.  However, service connection is 
not warranted because type II diabetes mellitus was not 
incurred or aggravated during service.  

Service medical records including a September 1958 entrance 
examination, January 1962 and September 1962 examinations, 
and a June 1963 separation examination do not reflect any 
complaints, treatment, or diagnosis relating to type II 
diabetes mellitus.  VA medical records from November 2000 to 
December 2003 reflect a current diagnosis and continuing 
treatment for type II diabetes mellitus.   

During a July 2002 VA Agent Orange examination, the examiner 
assessed the veteran with type II diabetes mellitus, stating 
that the veteran has no family history of diabetes mellitus, 
and that this could be related to Agent Orange.  The examiner 
did not indicate any review of the veteran's claims file.  
The examiner indicated that the veteran had diagnoses felt to 
be associated with prior Agent Orange exposure, but did not 
provide any explanation for this conclusion.  According to 
the CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  The Board finds that 
the examiner's opinion is too speculative to establish a 
medical nexus, particularly where the veteran has not 
established in-service exposure to Agent Orange.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative.)  

3.  Chloracne

The most probative medical evidence does not show that 
chloracne was incurred or aggravated during service.  The 
record contains no competent medical evidence of chloracne in 
service, or within one year of the veteran's alleged in-
service exposure between 1962 and June 1963.  Service medical 
records do not reflect any complaints, treatment, or 
diagnosis relating to chloracne.  A September 1962 
examination, and a June 1963 separation examination noted 
identifying body marks, scars, or tattoos, however, these 
were described as a vaccination mark on the left hand, and a 
scar on the left middle finger.  

The veteran was seen by VA in May 2002 for a rash on his left 
arm, hands, and feet; he wanted to know if it was due to 
Agent Orange.  The veteran was seen in July 2002 for an Agent 
Orange examination.  The veteran reported that he had rashes 
that come and go since discharge.  The examiner assessed the 
veteran with mild chloracne, stating that this could be 
related to Agent Orange.  The examiner indicated that the 
veteran had diagnoses felt to be associated with prior Agent 
Orange exposure.  As noted above, the examiner did not 
indicate any review of the veteran's claims file and did not 
provide any explanation for this conclusion.  The Board finds 
that the examiner's opinion is too speculative to establish a 
medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

An August 2003 follow-up examination noted a history of 
possible Agent Orange exposure.  The veteran was assessed 
with hyperkeratotic sores on is left arm with a pruritic 
rash, ruling out skin cancer.  The examiner referred the 
veteran for a dermatological evaluation for the underlying 
rash.  The examiner stated that he doubted that the veteran 
had chloracne based on the temporal relationship to the 
alleged exposure.  An August 2003 addendum to the examination 
indicated that the examiner received a copy of the 
dermatology report, which diagnosed the veteran with tinea 
corporis, tinea pedis, and tinea cruris.  The Board finds 
that the follow-up August 2003 examination, and the August 
2003 addendum based on a dermatological evaluation, provide 
the most competent evidence of the veteran's diagnosis.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  



C.  Conclusion

Although the veteran has a current diagnosis of type II 
diabetes mellitus, there is no competent evidence showing 
that the disability was incurred in service, there is no 
confirmed service in the Republic of Vietnam or confirmed 
exposure to an herbicide agent outside of Vietnam to warrant 
a presumption of service connection due to herbicide 
exposure, and no nexus has been established between the 
veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has type II 
diabetes mellitus etiologically related to active service.  

The most probative medical evidence does not establish a 
diagnosis of chloracne, there is no competent evidence 
showing that the disability was incurred in service or within 
a year of the alleged in-service exposure, there is no 
confirmed service in the Republic of Vietnam or confirmed 
exposure to an herbicide agent outside of Vietnam to warrant 
a presumption of service connection due to herbicide 
exposure, and no nexus has been established between the 
veteran's current disability and his military service.  The 
appeal is accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

1.  Service connection for type II diabetes mellitus due to 
exposure to Agent Orange is denied.

2.  Service connection for chloracne due to exposure to Agent 
Orange is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


